Citation Nr: 0430847	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-10 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for a mood disorder 
due to head trauma, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for facial scars, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for a tracheotomy 
scar, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a fractured nose 
with deviated septum, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for cystoid macular 
edema of the right eye, currently rated as 10 percent 
disabling.

6.  Entitlement to an effective date earlier than August 31, 
2000, for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1960, with five years, seven months, and twelve days 
of prior active service.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In a June 2003 decision, the Board denied (1) a rating in 
excess of 30 percent for a mood disorder due to head trauma, 
(2) a rating in excess of 30 percent for facial scars, (3) a 
rating in excess of 10 percent for a tracheotomy scar, (4) a 
rating in excess of 10 percent for a fractured nose with 
deviated septum, and (5) a rating in excess of 10 percent for 
cystoid macular edema of the right eye.  The remaining issues 
on appeal - (6) entitlement to an rating in excess of 20 
percent for a ventral hernia, (7) entitlement to a 
compensable rating for residuals of a fracture of the left 
mandible and maxilla, and (8) entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities - were remanded to the RO 
for additional evidentiary development.  

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending before the Court, in January 2004, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand.  In a February 2004 order, the 
Court granted the parties' motion, vacated that part of the 
Board's June 2003 decision which denied issues (1) to (5), 
and remanded the matter for additional action consistent with 
the January 2004 Joint Motion.

Subsequent to the Court's actions, in a March 2004 rating 
decision, the RO addressed the issues remanded by the Board 
in June 2003.  In that March 2004 rating decision, the RO 
increased the rating for the veteran's ventral hernia to 40 
percent, increased the rating for residuals of a fracture of 
the left mandible and maxilla to 10 percent, and granted a 
total disability rating based upon individual unemployability 
due to service-connected disabilities, effective August 31, 
2000.  

Thereafter, in an October 2004 letter, the veteran's attorney 
indicated that the RO's actions had resolved the veteran's 
appeals regarding issues (6) to (8), the issues remanded by 
the Board in June 2003.  Thus, these matters are no longer 
before the Board.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  

The veteran's attorney, however, appeared to indicate that 
the veteran wished to file a notice of disagreement with the 
August 31, 2000, effective date assigned by the RO for the 
award of the total disability rating based upon individual 
unemployability due to service-connected disabilities.  
Although the letter is unclear in this regard, to avoid any 
possibility of prejudice to the veteran, the Board will 
liberally construe his attorney's October 2004 letter as a 
notice of disagreement with the March 2004 rating decision 
assigning an effective date of August 31, 2000, for the award 
of the total disability rating based upon individual 
unemployability.  Thus, a remand of this matter is required 
to allow the RO the opportunity to provide the veteran with a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

It is noted that in June 2003, the veteran submitted a claim 
of service connection for a heart disability.  In August 
2003, he submitted what appears to be either a claim of 
service connection for residuals of dental trauma for the 
purposes of obtaining VA outpatient dental treatment or a 
request for reimbursement of the cost of dental treatment.  
The RO has not yet addressed these matters.  Inasmuch as they 
are not inextricably intertwined with the issues now before 
the Board on appeal, they are referred to the RO for 
appropriate action.  

As set forth in more detail below, a remand of this appeal is 
necessary.  The case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of the information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence he is to provide and what part VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA must also advise 
a claimant to submit or identify any additional information 
he feels would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  According to the 
January 2004 Joint Motion discussed above, the veteran has 
not yet received the required notification.

In addition, as set forth above, the Board has determined 
that the veteran has filed a notice of disagreement with a 
March 2004 rating decision assigning an effective date of 
August 31, 2000, for the award of a total rating based on 
individual unemployability due to service-connected 
disabilities.  Because the RO has not yet had the opportunity 
to issue a statement of the case addressing this issue, a 
remand for this action is now necessary.  Manlincon, 12 Vet. 
App. at 240-41.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran and his attorney 
addressing the issue of entitlement to an 
effective date earlier than August 31, 
2000, for the award of a total disability 
rating based upon individual 
unemployability due to service-connected 
disabilities.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).  
This issue should be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO also should review the record 
and send an appropriate letter to the 
veteran and his attorney to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations. 

3.  After the actions requested above 
have been completed, the RO should again 
review the claims, considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).




